EXHIBIT 10.1


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as
of the _16th____ day of June, 2002, by and between BRADLEY D. ADAMS
(“Executive”); SAXON MORTGAGE, INC., a Virginia corporation (“SMI”); and SAXON
CAPITAL, Inc., a Delaware corporation (the “Company “).


RECITALS

        WHEREAS, the Company and Executive desire to enter into this Agreement
which provides for the terms and conditions of Executive’s employment with the
Company as of the date of this Agreement (the “Effective Date”)

        NOW, THEREFORE, in consideration of the mutual agreements set forth
herein, the parties hereto agree as follows:


AGREEMENT


ARTICLE I.

EMPLOYMENT

    1.1.        Term. This Agreement shall be effective from the Effective Date
and shall remain in effect until midnight on the first anniversary of the
Effective Date (the “Initial Term”), and will automatically be renewed for
successive one-year terms (each an “Additional Term” and referred to herein
together with the Initial Term as the “Term”), unless either the Company or
Executive notifies the other in writing of an intention to terminate the
Agreement as of the end of the then current Initial Term or Additional Term, as
applicable, at least ninety (90) days prior to the end thereof.

    1.2.        Position and Duties. The Company hereby engages and employs
Executive as Executive Vice President and Director of Capital Markets of the
Company. In addition, Executive shall be appointed as Executive Vice President
and Director of Capital Markets of SMI. The Company’s Board of Directors (the
“Board”) may provide such additional designations of title to Executive as the
Board, in its discretion, may deem appropriate. Executive shall perform the
executive duties and functions related to the above positions, subject to the
limitations of authority set forth from time to time in any resolution of the
Board or applicable law.

    1.3.        Best Efforts. Executive agrees to devote his full time and
attention to the Company, to use his best efforts to advance the business and
welfare of the Company, to render his services under this Agreement fully,
faithfully, diligently, competently and to the best of his ability, and not to
engage in any other employment activities. Notwithstanding anything herein to
the contrary, Executive shall not be precluded from: (i) engaging in charitable
activities and community affairs and managing his personal investments and
affairs; provided, that such activities do not materially interfere with the
proper performance of his duties and responsibilities under this Agreement; or
(ii) owning up to 1% of a publicly-held company engaged in the same or similar
business as the Company.


ARTICLE II.

COMPENSATION AND BENEFITS

    2.1.        Base Salary. For all services to be rendered by Executive under
this Agreement, the Company agrees to pay Executive an annual base salary (“Base
Salary”) of $225,000 (subject to adjustment upward as recommended by the
Compensation Committee of the Board (the “Compensation Committee”)), less
deductions required by law, payable in accordance with the normal payroll
practices of the Company.

    2.2.        Annual Performance Bonus.

    (a)        Payment of Performance Bonus. On or before March 1 of each year
(provided that the Company’s audited financial statements for the applicable
year shall be available prior to such date) or as soon thereafter as practicable
following availability of the Company’s audited financial statements for the
applicable year, but no later than April 15 of each year, the Company shall pay
to Executive a cash bonus (“Bonus”) of up to 100% of Executive’s Base Salary, as
determined by the Board, or the Compensation Committee, based on Executive’s
performance and the performance of the Company during the prior fiscal year.
Except as provided in Section 2.2(b), the Company shall not be obligated to pay
Executive any Bonus for his performance or the Company’s performance during any
year, unless Executive is employed through December 31 of such year.

    (b)        Pro-Rated Bonus Upon Change in Control or Death. Within thirty
(30) days following the consummation of a Change in Control (as defined below)
or Executive’s death, the Company shall pay to Executive or to his estate or
heirs a pro-rated cash bonus equal to 100% of Executive’s annual Base Salary,
pro-rated from January 1 of the year in which such Change in Control or death
occurs through and including the date of such Change in Control or death (the
“Pro-Rated Bonus”).

    2.3.        Other Benefits. The Company will further provide to Executive,
at the Company’s expense, as other benefits (“Other Benefits”) full
participation, on a basis commensurate with his position with the Company, in
all plans of life, accident, disability and medical insurance that generally are
made available to senior executives of the Company.

    2.4.        Expense Reimbursement. The Company shall promptly reimburse
Executive for all reasonable business expenses incurred by Executive in
promoting the business of the Company, including expenditures for entertainment,
travel, or other expenses; provided, that (i) such expenditures are of a nature
qualifying them as legitimate business expenses and (ii) Executive furnishes to
the Company adequate records and other documentary evidence reasonably required
by the Company to substantiate such expenditures in accordance with the
Company’s policies and procedures.


ARTICLE III.

TERMINATION , SEVERANCE PAY AND CHANGE IN CONTROL

    3.1.        Termination by the Company.

    (a)        Severance Pay.

    (i)        In the event that Executive’s employment with the Company is
terminated by the Company for Cause (as defined below), Executive shall not be
entitled to any Severance Pay (as defined below) or employee benefits (including
Other Benefits) after the date of such termination.

    (ii)        In the event that Executive’s employment with the Company is
terminated by the Company other than for Cause, then, subject to Section 3.5 and
in consideration of Executive’s compliance with his obligations under
Articles IV and V and Executive’s execution of a general release in favor of the
Company and its affiliates, Executive shall be entitled to severance pay in the
form of monthly payments to Executive in an amount equal to 1/12th of the sum of
(A) Executive’s annual Base Salary plus (B) 100% of the maximum targeted Bonus
for the fiscal year in which termination occurs, less deductions required by law
(“Severance Pay”) payable in accordance with the normal payroll practices of the
Company, for twelve (12) months following such termination (the “Severance
Payout Period”). Alternatively, provided that Executive executes and delivers
the said general release within fifteen (15) days following such a termination
of employment by the Company other than for Cause, at the Executive’s sole
election the Executive’s Severance Pay shall be payable at the time of such
delivery of the general release and shall consist of a lump sum equal to the sum
of the amounts described in clauses (A) and (B) of this subsection. Executive
acknowledges and agrees that in the event Executive breaches any provision of
Articles IV or V or the general release, his right to receive Severance Pay
under this Section 3.1(a)(ii) shall automatically terminate and Executive shall
repay all Severance Pay received.

    (b)        Benefits. Following the effective date of termination, Executive
shall cease to be a Company employee and shall not be entitled to any employee
benefits (including Other Benefits), except as set forth in this Section 3.1(b).
In the event that the Company terminates Executive’s employment other than for
Cause (or, as provided in Section 3.2(b)(ii), Executive voluntarily terminates
his employment for Good Reason (as defined below), for the longer of (A) twelve
(12) months after the Executive’s date of termination, or (B) the Severance
Payout Period in the event Executive has not elected a lump sum payment
described in Section 3.1(a)(ii), Company shall continue to provide benefits to
Executive and/or Executive’s family at least equal to those which would have
been provided to them in accordance with the plans, programs, practices and
policies described in Section 2.3(b) of this Agreement if Executive’s employment
had not been terminated or, if more favorable to Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies, PROVIDED, HOWEVER, that if Executive
becomes reemployed with another employer and is eligible to receive medical or
other welfare benefits under another employer-provided plan, the medical and
other welfare benefits described herein shall be secondary to those provided
under such other plan. The Company may elect to satisfy its obligation under
this Section 3.1(b) by causing Executive to continue to be covered under the
Company’s insurance plans and programs at the sole expense of the Company, in
which case the Company waives any right contemplated by COBRA to require
Executive to reimburse the Company for such expenses, and Executive agrees to
execute any documents necessary for such insurance continuation. Notwithstanding
anything herein to the contrary, Executive’s termination shall not preclude
Executive from exercising his rights under COBRA. In the event that the Company
terminates Executive’s employment other than for Cause (or, as provided in
Section 3.2(b)(ii), Executive voluntarily terminates his employment for Good
Reason (as defined below)), all options with respect to Company stock or other
“Award”, as that term is defined in the Company’s 2001 Stock Incentive Plan, as
amended, shall if not sooner vested vest as of the effective date of such
termination, notwithstanding any inconsistent provision of the grant of such
option or other Award.

    (c)        Cause. For purposes of this Agreement, “Cause” shall mean (i) an
act or acts of personal dishonesty by Executive that results in or was intended
to result in personal gain at the expense of the Company; (ii) Executive’s
conviction of (or plea of guilty or no contest to) any felony; or
(iii) Executive’s gross negligence, willful insubordination or misconduct,
intentional or persistent failure to perform assigned duties, material violation
of Company policies relating to compliance with laws, disclosure regulations,
conflicts of interest, employee harassment or discrimination, or intentional or
persistent failure to abide by other Company policies, or material breach of any
provision of this Agreement, including without limitation any representation or
covenant contained in Articles IV or V.

    3.2.        Termination by Executive.

    (a)        Notice. Executive shall have the right to voluntarily terminate
his employment with the Company for whatever reason by providing the Company
with at least sixty (60) days prior written notice.

    (b)        Severance Pay.

    (i)        In the event Executive voluntarily terminates his employment with
the Company without Good Reason, Executive shall not be entitled to any
Severance Pay or employee benefits (including Other Benefits).

    (ii)        In the event Executive voluntarily terminates his employment
with the Company for Good Reason, Executive shall be entitled, subject to
Section 3.5, to Severance Pay; provided, that (i) Executive gives written notice
of his resignation within thirty (30) days of the occurrence of such Good Reason
and advises, as part of such resignation, that he is resigning because of the
Good Reason, and (ii) the occurrence of the Good Reason was not based on Cause.
Executive acknowledges and agrees that in the event Executive breaches any
provision of Articles IV or V or the general release, his right to receive
Severance Pay under this Section 3.2(b)(ii) shall automatically terminate and
Executive shall repay all Severance Pay received.

    (iii)        For purposes of this Agreement, a resignation tendered by
Executive pursuant to a direct request of the Board or another officer with
higher executive status shall, for purposes of this Agreement, be treated as an
involuntary termination, entitling Executive to Severance Pay in accordance with
the provisions of Sections 3.1(a) and 3.1(b) so long as the request was not
based on Cause.

    (c)        Good Reason. For purposes of this Agreement, “Good Reason” shall
include (i) the material reduction or material adverse modification without
Executive’s prior written consent of Executive’s authority or duties (i.e., the
substantial diminution or adverse modification in Executive’s title, status,
overall position, responsibilities, or reporting relationship); (ii) any
reduction in Executive’s Base Salary or Bonus calculation or any material
reduction in employee benefits; (iii) any requirement that Executive relocate
his principal place of employment by more than a 50-mile radius from its current
location; or (iv) any material breach of this Agreement by the Company that is
not cured within thirty (30) days following demand for the cure thereof.

    3.3.        Death. In the event of Executive’s death, this Agreement shall
automatically terminate and shall be of no further force and effect. Termination
of Executive’s employment as a result of his death shall not result in any
obligation by the Company to pay to Executive’s estate or heirs any Severance
Pay or employee benefits (including Other Benefits) except as set forth in
Section 2.2(b).

    3.4.        Disability. In the event of Executive’s Disability (as defined
below) during the Term for any period of at least three (3) consecutive months,
the Company shall have the right, which may be exercised in its sole discretion,
to terminate this Agreement. In the event the Company elects to terminate this
Agreement due to Executive’s Disability, Executive shall not be entitled to any
Severance Pay or employee benefits (including Other Benefits) at any time, but
Executive shall be entitled to disability benefits to the extent provided in
accordance with the policies and plans described in Section 2.3(c) of this
Agreement as established from time to time by the Company. For purposes of this
Agreement, “Executive’s Disability” shall mean the inability of Executive to
perform his employment services hereunder by reason of physical or mental
illness or incapacity as determined by a physician chosen by the Company and
reasonably satisfactory to Executive or his legal representative.

      3.5. Change in Control; Certain Tax Effects

    (a)        Upon the consummation of a Change in Control as defined in this
Section 3.5(a), Executive shall be entitled to pay in the form of monthly
payments to Executive in an amount equal to 1/12th of the sum of (A) Executive’s
annual Base Salary plus (B) the maximum Bonus for the fiscal year in which the
consummation of a Change in Control occurs, less deductions required by law,
payable in accordance with the normal payroll practices of the Company, for
twelve (12) months following consummation of such Change in Control (“Change in
Control Payment”). Alternatively, at the Executive’s sole election, the
Executive’s Change in Control Payment shall consist of a lump sum equal to 100
percent (100%) of the sum of the amounts described in clauses (A) and (B) of
this subsection. The Change in Control Payment shall be in addition to, and not
in lieu of, Executive’s Base Salary and Bonus, if any, payable in accordance
with the terms of this Agreement. In addition, upon the consummation of a Change
in Control, all options with respect to Company stock or other “Award”, as that
term is defined in the Company’s 2001 Stock Incentive Plan, as amended, shall if
not sooner vested, vest as of such consummation, notwithstanding any
inconsistent provision of the grant of such option or other Award. Following the
consummation of a Change in Control, Executive shall not be entitled to receive,
and hereby waives all right to, Severance Pay pursuant to Section 3.1 or 3.2 in
the event Executive’s employment with the Company is terminated for any reason.
For purposes of this Section 3.5, “Change in Control” shall mean:

    (i)        The consummation of a merger or consolidation of the Company with
or into another entity or any other corporate reorganization, if more than 50%
of the combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization; provided, however, that a
public offering of the Company’s securities shall not constitute a corporate
reorganization;


    (ii)        The sale, transfer, or other disposition of all or substantially
all of the Company’s assets;

    (iii)        A change in the composition of the Board of Directors, as a
result of which fewer than 50% of the incumbent directors are directors who
either (x) had been directors of the Company on the date 24 months prior to the
date of the event that may constitute a Change in Control (the “original
directors”) or (y) were elected, or nominated for election, to the Board of
Directors with the affirmative votes of at least a majority of the aggregate of
the original directors who were still in office at the time of the election or
nomination and the directors whose election or nomination was previously so
approved; or


    (iv)        Any transaction as a result of which any person is the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing at least 30% of the
total voting power represented by the Company’s then outstanding voting
securities. For purposes of this Paragraph (iv), the term “person” shall have
the same meaning as when used in sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, but shall exclude (x) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or of
a Parent or Subsidiary and (y) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company.


        Notwithstanding the foregoing, a transaction shall not constitute a
Change in Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately before such transaction; nor shall a “Change in Control” be deemed
to have occurred as a result of the consummation of the transactions provided
for in the Company’s Stock Purchase Agreement, dated July, 2001 or the resale of
any securities under its Form S-1 Registration Statement.

        If Executive’s employment with the Company is terminated by the Company
other than for Cause at any time following the public announcement of a
prospective Change in Control, then, notwithstanding such termination, the
Company shall pay to Executive, the Change in Control Payment based on
Executive’s Base Salary in effect on the date of such termination, and all
options and other Awards shall immediately vest as provided in this section
3.5(a); provided, however, that such Change in Control Payment shall be reduced
by the total amount of any Severance Pay received by Executive, and Executive
thereafter shall not be entitled to any further payments of Severance Pay.

    (b)        In the event that any payments, distributions or benefits
provided or to be provided to the Executive, whether pursuant to this Agreement
or from other plans or arrangements maintained by the Company or any of the
Consolidated Subsidiaries (excluding the Adjusted Gross Up Payment and
Additional Gross Up Payment (as such terms are hereinafter defined))
(collectively, the “Payment”) would be subject to excise tax under Section 4999
of the Code (such excise tax and any penalties and interest collectively, the
“Penalty Tax”), the Company shall pay to the Executive in cash an additional
amount equal to the Adjusted Gross Up Payment. The “Adjusted Gross Up Payment”
shall be an amount such that after payment by the Executive of all federal,
state, local, employment and medicare taxes thereon (and any penalties and
interest with respect thereto), the Executive retains on an after tax basis a
portion of such amount equal to the aggregate of 80% of the Penalty Tax imposed
upon the Payment and 100% of the Penalty Tax imposed upon the Adjusted Gross Up
Payment.

    (i)        For purposes of determining the amount of the Adjusted Gross Up
Payment, the value of any non-cash benefits and deferred payments or benefits
subject to the Penalty Tax shall be determined by the Company’s independent
auditors in accordance with the principles of Section 280G(d)(3) and (4) of the
Code. In the event that, after the Adjusted Gross Up Payment is made, the
Executive becomes entitled to receive a refund of any portion of the Penalty
Tax, the Executive shall promptly pay to the Company 80% of such Penalty Tax
refund attributable to the Payment (together with 80% of any interest paid or
credited thereon by the Internal Revenue Service) and 100% of the Penalty Tax
refund attributable to the Adjusted Gross Up Payment (together with 100% of any
interest paid or credited thereon by the Internal Revenue Service).

    (ii)        As a result of the uncertainty regarding the application of
Section 4999 of the Code, it is possible that the Internal Revenue Service may
assert that the Penalty Tax due is in excess of the amount of the anticipated
Penalty Tax used in calculating the Adjusted Gross Up Payment (such excess
amount is hereafter referred to as the Underpayment”). In such event, the
Company shall pay to the Executive, in immediately available funds, at the time
the Underpayment is assessed or otherwise determined, an additional amount equal
to the Additional Gross Up Payment. The “Additional Gross Up Payment” shall be
an amount such that after payment by the Executive of all federal, state, local,
employment and medicare taxes thereon (and any penalties and interest with
respect thereto), the Executive retains on an after tax basis a portion of such
amount equal to the aggregate of (i) 80% of the portion of the Underpayment
attributable to the Payment, (ii) 100% of the portion of the Underpayment
attributable to the Adjusted Gross Up Payment and (iii) 100% of the Penalty Tax
imposed on the Additional Gross Up Payment.


ARTICLE IV.

NONDISCLOSURE OF INFORMATION

    4.1.        Nondisclosure of Proprietary Information. At all times during
and after Executive’s employment with the Company (whether or not such
termination is voluntary or involuntary, with or without Cause or Good Reason or
by Executive’s Disability or is before or after a Change in Control), Executive
agrees to keep in strict confidence and trust all Proprietary Information (as
defined below) and not to use or disclose (or induce or assist in the use or
disclosure of) any Proprietary Information without the prior express written
consent of the Company, except as may be necessary in the ordinary course of
performing Executive’s duties as an officer of the Company. Executive
acknowledges that irreparable injury will result to the Company from Executive’s
violation or continued violation of the terms of this Article IV, and Executive
expressly agrees that the Company shall be entitled, in addition to damages and
any other remedies provided by law, to an injunction or other equitable remedy
respecting such violation or continued violation. For purposes of this
Agreement, “Proprietary Information” shall mean information generally
unavailable to the public that has been created, discovered, developed or
otherwise become known to the Company or in which property rights have been
assigned or otherwise conveyed to the Company, including any modifications or
enhancements thereto, which information has material economic value or potential
material economic value to the Company or the business in which the Company is
or will be engaged. Proprietary Information shall include, but not be limited
to, financial, sales and distribution information; business plans, strategies
and forecasts; lists of employees, contractors, customers, agents and
independent brokers; trade secrets; processes; formulas; data; know-how;
negative know-how; improvements; discoveries; developments; designs; inventions;
techniques; proposals; reports; client information; and software programs and
information (whether or not expressed in written form). Such restrictions on the
use or disclosure of Proprietary Information do not extend to any item of
information which (i) is publicly known immediately prior to the time of its
disclosure, (ii) is lawfully received from a third party not bound in a
confidential relationship to the Company or (iii) is published or otherwise made
known to the public by the Company.

    4.2.        Return of Proprietary Information and Property. Upon termination
of Executive’s employment for any reason, Executive will deliver to the Company
all Proprietary Information and any equipment, supplies, facilities and other
tangible property owned, leased or contracted for by the Company which property
is in Executive’s possession as of the date of such termination.


ARTICLE V.

NON-COMPETITION AND NON-SOLICITATION

        5.1 Non-Competition. Executive agrees that, so long as he is employed by
the Company and for a period of one (1) year after termination of his employment
for any reason except termination by the Company for Cause, he shall not,
without the prior written consent of the Company, either directly or indirectly,
including, without limitation, through a partnership, joint venture, corporation
or other entity or as a consultant, director or employee, engage in any activity
which the Company shall determine in good faith to be in competition with the
Company, including, without limitation, any business activities conducted by the
Company as of the date hereof within those geographic areas in which the Company
conducts active business operations. The parties hereto agree that both the
scope and nature of the covenant and the duration and area for which the
covenant not to compete set forth in this Article V is to be effective are
reasonable in light of all facts and circumstances.

        5.2 Non-Solicitation. Executive agrees that, so long as he is employed
by the Company and for a period of one (1) year after termination of his
employment for any reason except termination by the Company for Cause, he shall
not (i) directly or indirectly solicit, induce or attempt to solicit or induce
any Company employee to discontinue his or her employment with the Company,
(ii) usurp any opportunity of the Company that Executive became aware of during
his tenure at the Company or which is made available to him on the basis of the
belief that Executive is still employed by the Company, or (iii) directly or
indirectly solicit or induce or attempt to influence any person or business that
is an account, customer or client of the Company to restrict or cancel the
business of any such account, customer or client with the Company.

        5.3 Specific Performance. Because of the difficulty of measuring
economic losses to the Company as a result of a breach of the foregoing
covenants, and because of the immediate and irreparable damage that could be
caused to the Company for which it would have no other adequate remedy,
Executive agrees that the foregoing covenants, in addition to and not in
limitation of any other rights, remedies or damages available to the Company at
law, in equity or under this Agreement, may be enforced by the Company in the
event of the breach or threatened breach by Executive, by injunctions and/or
restraining orders. If the Company is involved in court or other legal
proceedings to enforce the covenants contained in this Article V, then, in the
event the Company prevails in such proceedings, Executive shall be liable for
the payment of reasonable attorneys’ fees, costs and ancillary expenses incurred
by the Company in enforcing its rights hereunder.


ARTICLE VI.

MISCELLANEOUS

    6.1.        Successors and Assigns; Binding Agreement. This Agreement shall
inure to the benefit of and shall be binding upon the Company, its successors
and assigns. The obligations and duties of Executive hereunder are personal and
otherwise not assignable. This Agreement shall inure to the benefit of and be
enforceable by Executive’s legal representatives. This Agreement shall not be
terminated by the voluntary or involuntary dissolution of the Company or by any
Change in Control. In the event of any such Change in Control, the provisions of
this Agreement shall bind and inure to the benefit of the surviving or resulting
entity, or the entity to which such assets shall have been transferred, as the
case may be; provided, however, that the Company will require any successor to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to Executive, to expressly assume
and agree to perform under this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

    6.2.        Arbitration. Other than with respect to Articles IV and V
hereof, any and all disputes arising out of the interpretation, application or
breach of this Agreement shall be subject to arbitration pursuant to the
Company’s Mutual Agreement to Arbitrate Claims, a copy of which is attached
hereto as Exhibit A and incorporated herein by this reference.

    6.3.        No Waiver. The waiver by either party of a breach of any
provision of this Agreement shall not operate as or be construed as a waiver of
any subsequent breach thereof.

    6.4.        Governing Law. This Agreement shall be construed and enforced in
accordance with the laws and decisions of the Commonwealth of Virginia
(regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof).

    6.5.        Notice. All notices and other communications under this
Agreement shall be in writing and shall be given by hand delivery, or
first-class mail, certified or registered with return receipt requested, or by
commercial overnight courier or by fax and shall be deemed to have been duly
given upon hand delivery, receipt if mailed, the first business day following
delivery to a commercial overnight courier or upon receipt of a fax, and
addressed, if to the Company, to its then principal office, attention Chairman
of the Board; and if to Executive, at Executive’s address appearing below on the
signature page hereto or at such other address as Executive may designate from
time to time in accordance with the terms of this Section 6.5.

    6.6.        Amendments. No amendment or modification of the terms of this
Agreement shall be valid unless made by written agreement executed by the
parties hereto or their respective successors and legal representative.

    6.7.        Severability. In the event that any provision of this Agreement,
including without limitation any provision of Article IV or Article V, shall to
any extent be held invalid, unreasonable or unenforceable, in any circumstances,
the parties hereto agree that the remainder of this Agreement and the
application of such provision of this Agreement to other circumstances shall be
valid and enforceable to the fullest extent permitted by law, but only to the
extent that such enforceability is in accordance with the intent of the parties
as evidenced by this Agreement. If any provision, or any part thereof, is held
to be unenforceable because of the scope or duration of or the area covered by
such provision, the parties hereto agree that the court making such
determination shall have the power, and is hereby asked by the parties, to
reduce the scope, duration and/or area of such provisions (and to substitute
appropriate provisions for any such unenforceable provisions) in order to make
such provisions enforceable to the fullest extent permitted by law, and/or to
delete specific words and phrases, and such modified provisions shall then be
enforceable and shall be enforced.

    6.8.        Entire Agreement. This Agreement constitutes the entire
agreement between the parties regarding the subject matter hereof, and
supersedes all prior or contemporaneous negotiations, understandings or
agreements of the parties, whether written or oral, with respect to such subject
matter.

    6.9.        Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement.

        IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the day and year first above written.

SAXON CAPITAL, INC.


BY: /S/ MICHAEL L. SAWYER
——————————————
MICHAEL L. SAWYER
CHIEF EXECUTIVE OFFICER:


SAXON MORTGAGE, INC.


BY: /S/ MICHAEL L.SAWYER
——————————————
MICHAEL L. SAWYER
PRESIDENT


EXECUTIVE


BY: /S/ BRADLEY D. ADAMS
——————————————
BRADLEY D. ADAMS
ADDRESS


--------------------------------------------------------------------------------

EXHIBIT A

MUTUAL AGREEMENT TO ARBITRATE CLAIMS

        Executive recognizes that differences may arise between the Company and
Executive during or following Executive’s employment with the Company, and that
those differences may or may not be related to Executive’s employment. Executive
understands and agrees that by entering into the Employment Agreement (the
“Employment Agreement”) with the Company into which this Mutual Agreement to
Arbitrate Claims is incorporated by reference (this “Arbitration Agreement”),
Executive anticipates gaining the benefits of a speedy, impartial
dispute-resolution procedure.

        Executive understands that any capitalized terms used but not defined in
this Arbitration Agreement shall have the meanings ascribed thereto in the
Employment Agreement, provided that any reference in this Arbitration Agreement
to the Company will also be a reference to all subsidiary and affiliated
entities; all benefit plans; the benefit plans’ sponsors, fiduciaries,
administrators, affiliates; and all successors and assigns of any of them.

      Claims Covered by this Arbitration Agreement

        The Company and Executive mutually consent to the resolution by
arbitration of all claims (“claims”), whether or not arising out of Executive’s
employment (or its termination), that the Company may have against Executive or
that Executive may have against the Company or against its officers, directors,
employees or agents in their capacity as such or otherwise. The claims covered
by this Arbitration Agreement include, but are not limited to, claims for wages
or other compensation due; claims for breach of any contract or covenant
(express or implied); tort claims; claims for discrimination (including, but not
limited to, race, sex, religion, national origin, age, marital status, medical
condition, or disability); claims for benefits (except where an employee benefit
or pension plan specifies that its claims procedure shall culminate in an
arbitration procedure different from this one), and claims for violation of any
federal, state, or other governmental law, statute, regulation, or ordinance,
except claims excluded in the Claims Not Covered section below.

        Except as otherwise provided in this Arbitration Agreement, both the
Company and Executive agree that neither shall initiate or prosecute any lawsuit
or administrative action (other than an administrative charge of discrimination)
in any way related to any claim covered by this Arbitration Agreement.

      Claims Not Covered by this Arbitration Agreement

        Claims Executive may have for workers’ compensation or unemployment
compensation benefits are not covered by this Arbitration Agreement.

        Also not covered are claims by the Company for injunctive and/or other
equitable relief for unfair competition and/or the use and/or unauthorized
disclosure of trade secrets or confidential information, as to which Executive
understands and agrees that the Company may seek and obtain relief from a court
of competent jurisdiction.

      Required Notice of All Claims and Statutes of Limitations

        The Company and Executive agree that the aggrieved party must give
written notice of any claim to the other party within one (1) year of the date
the aggrieved party first has knowledge of the event giving rise to the claim;
otherwise the claim shall be void and deemed waived even if there is a federal
or state statute of limitations which would have given more time to pursue the
claim.

        Written notice to the Company, or its officers, directors, employees or
agents, shall be sent to its General Counsel at the Company’s then-current
address. Executive will be given written notice at the last address recorded in
Executive’s personnel file.

        The written notice shall identify and describe the nature of all claims
asserted and the facts upon which such claims are based. The notice shall be
sent to the other party by certified or registered mail, return receipt
requested.

      Discovery

        Each party shall have the right to take the deposition of one individual
and any expert witness designated by another party. Each party also shall have
the right to propound requests for production of documents to any party. The
subpoena right specified below shall be applicable to discovery pursuant to this
paragraph. Additional discovery may be had only where the Arbitrator selected
pursuant to this Agreement so orders, upon a showing of substantial need.

      Designation of Witnesses

        At least thirty (30) days before the arbitration, the parties must
exchange lists of witnesses, including any expert, and copies of all exhibits
intended to be used at the arbitration.

      Subpoenas

        Each party shall have the right to subpoena witnesses and documents for
the arbitration.

      Arbitration Procedures

        The Company and Executive agree that, except as provided in this
Arbitration Agreement, any arbitration shall be in accordance with the
then-current Model Employment Arbitration Procedures of the American Arbitration
Association (“AAA”) before an Arbitrator who is licensed to practice law in the
Commonwealth of Virginia (“Arbitrator”). The arbitration shall take place at the
Company’s headquarters in Richmond, Virginia.

        The Arbitrator shall be selected as follows. The AAA shall give each
party a list of eleven (11) arbitrators drawn from its panel of labor-management
dispute arbitrators. Each party may strike all names on the list it deems
unacceptable. If only one common name remains on the lists of all parties, that
individual shall be designated as the Arbitrator. If more than one common name
remains on the lists of all parties, the parties shall strike names alternately
until only one remains. The party who did not initiate the claim shall strike
first. If no common name remains on the lists of all parties, the AAA shall
furnish an additional list or lists until the Arbitrator is selected.

        The Arbitrator shall apply the substantive law (and the law of remedies,
if applicable) of the state in which the claim arose, or federal law, or both,
as applicable to the claim(s) asserted. The Federal Rules of Evidence shall
apply. The Arbitrator, and not any federal, state, or local court or agency,
shall have exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Agreement,
including but not limited to any claim that all or any part of this Agreement is
void or voidable. The arbitration shall be final and binding upon the parties.

        The Arbitrator shall have jurisdiction to hear and rule on pre-hearing
disputes and is authorized to hold pre-hearing conferences by telephone or in
person as the Arbitrator deems necessary. The Arbitrator shall have the
authority to entertain a motion to dismiss and/or a motion for summary judgment
by any party and shall apply the standards governing such motions under the
Federal Rules of Civil Procedure.

        Either party, at its expense, may arrange for and pay the cost of a
court reporter to provide a stenographic record of proceedings.

        Either party, upon request at the close of hearing, shall be given leave
to file a post-hearing brief. The time for filing such a brief shall be set by
the Arbitrator.

        The Arbitrator shall render an award and opinion in the form typically
rendered in labor arbitrations.

      Arbitration Fees and Costs

        The Company and Executive shall equally share the fees and costs of the
Arbitrator. Each party will deposit funds or post other appropriate security for
its share of the Arbitrator’s fee, in an amount and manner determined by the
Arbitrator, 10 days before the first day of hearing. Each party shall pay for
its own costs and attorneys’ fees, if any. However, if any party prevails on a
statutory claim which affords the prevailing party attorneys’ fees, or if there
is a written agreement providing for fees, the Arbitrator may award reasonable
fees to the prevailing party.

      Judicial Review

        Either party may bring an action in any court of competent jurisdiction
to compel arbitration under this Agreement and to enforce an arbitration award.
A party opposing enforcement of an award may not do so in an enforcement
proceeding, but must bring a separate action in any court of competent
jurisdiction to set aside the award, where the standard of review will be the
same as that applied by an appellate court reviewing a decision of a trial court
sitting without a jury.

      Interstate Commerce

        Executive understands and agrees that the Company is engaged in
transactions involving interstate commerce and that Executive’s employment
involves such commerce.

      Requirements for Modification or Revocation

        This Arbitration Agreement shall survive the termination of Executive’s
employment. It can only be revoked or modified by a writing signed by the
parties which specifically states an intent to revoke or modify this Arbitration
Agreement.

      Sole and Entire Agreement

        This is the complete agreement of the parties on the subject of
arbitration of disputes, except for any arbitration agreement in connection with
any pension or benefit plan. This Agreement supersedes any prior or
contemporaneous oral or written understanding on the subject. No party is
relying on any representations, oral or written, on the subject of the effect,
enforceability or meaning of this Arbitration Agreement, except as specifically
set forth in this Arbitration Agreement.

      Construction

        If any provision of this Arbitration Agreement is adjudged to be void or
otherwise unenforceable, in whole or in part, such adjudication shall not affect
the validity of the remainder of this Arbitration Agreement.

      Consideration

        The promises by the Company and by Executive to arbitrate differences,
rather than litigate them before courts or other bodies, provide consideration
for each other.

      Employment Agreement

        This Arbitration Agreement is not, and shall not be construed to create,
any contract of employment, express or implied.

      Voluntary Agreement

        EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS
ARBITRATION AGREEMENT, THAT EXECUTIVE UNDERSTANDS ITS TERMS, THAT ALL
UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND EXECUTIVE RELATING TO THE
SUBJECTS COVERED IN THIS ARBITRATION AGREEMENT ARE CONTAINED IN IT, AND THAT
EXECUTIVE HAS ENTERED INTO THIS ARBITRATION AGREEMENT VOLUNTARILY AND NOT IN
RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE
CONTAINED IN THIS ARBITRATION AGREEMENT ITSELF.

        EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS BEEN GIVEN THE
OPPORTUNITY TO DISCUSS THIS ARBITRATION AGREEMENT WITH EXECUTIVE’S PRIVATE LEGAL
COUNSEL AND HAS AVAILED HIM/HERSELF OF THAT OPPORTUNITY TO THE EXTENT EXECUTIVE
WISHES TO DO SO.